DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1-4-2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold WO 01/31945 in view of Munafo 20180287869.

As to claim 1, Arnold discloses an information processing apparatus comprising: a first prediction unit predicting a new location of a sensor node that moves and transmits data under a protocol [435] (see page 7, lines 4-8); a second prediction unit predicting an optimal transmission settings of the sensor node using the predicted new location [460-465], the optimal transmission settings being used by the sensor node for subsequent data transmission under the protocol (see page 3, lines 29-34); and an output unit outputting the optimal transmission settings (see page 8, lines 18– 26). Arnold fails to disclose a Low Power Wide Area (LPWA) protocol. In an analogous art, Munafo discloses using a Low Power Wide Area (LPWA) protocol (see par. 0033). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use LPWA or any other commonly available protocol for the simple purpose of compatibility with existing protocols.

bandwidth (see page 9, lines 1-20). Arnold fails to disclose a Long-Range (LoRa) protocol. In an analogous art, Munafo discloses using a Long-Range (LoRa) protocol (see par. 0033). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use LoRa or any other commonly available protocol for the simple purpose of compatibility with existing protocols.

As to claim 3, Arnold discloses the information processing apparatus of Claim 1, wherein the second prediction unit predicts the optimal transmission settings of the sensor node so that signal quality of communication between the sensor node and a gateway apparatus becomes higher than a pre-determined threshold when the sensor node transmits data under the predicted optimal transmission settings (see page 3, lines 29-34; page 7, lines 25 – page 8, line 35). Arnold fails to disclose a Low Power Wide Area (LPWA) protocol. In an analogous art, Munafo discloses using a Low Power Wide Area (LPWA) protocol (see par. 0033). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use LPWA or any other commonly available protocol for the simple purpose of compatibility with existing protocols.



Regarding claims 9-11, they are the corresponding non-transitory computer readable medium claims of device claims 1-3. Therefore, claims 9-11 are rejected for the same reasons as shown above.

Allowable Subject Matter
Claims 4, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Arnold discloses the first prediction unit predicts a location of the sensor node at the candidate transmission time (see page 7, lines 4-8); the second prediction unit predicts optimal transmission settings of the sensor node at the predicted location (see page 3, lines 29-34); and the third prediction unit predicts power level for communication (see page 7, lines 30-33; page 8, lines 18-20). Although, the power level for communication is related to battery consumption, it is not exactly the same and also Arnold fails to disclose a Low Power Wide Area (LPWA) protocol. In an analogous art, Munafo discloses using a Low Power Wide Area (LPWA) protocol (see par. 0033); battery consumption of the sensor node for communication with the gateway apparatus under the predicted parameters (see par. 0112). However, both references still fails to disclose wherein the determination unit determines, as the subsequent transmission .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571)272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647